DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 4, page 43, “the external system” should read as “an external system”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,193,973 B2 and claim 24 of U.S. Patent No. 10,718,812 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 1 are included in the limitations of claim 1 of U.S. Patent No. 11,193,973 B2 and claim 24 of U.S. Patent No. 10,718,812 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed have the claimed “functional interface” as recited in claim 1 of U.S. Patent No. 11,193,973 B2 be compatible with a Universal Serial Bus (USB)-based protocol as taught in claim 24 of U.S. Patent No. 10,718,812 B2. This combination is merely the use of a known communication protocol for transferring the data to the claimed “external system” as recited in both claims. And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being obvious over claim 1 of U.S. Patent No. 11,193,973 B2 in view of claim 24 of U.S. Patent No. 10,718,812 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,193,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 11,193,973 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 11,193,973 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,193,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 3 of U.S. Patent No. 11,193,973 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 11,193,973 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,193,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 4 of U.S. Patent No. 11,193,973 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 11,193,973 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,193,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claim 6 of U.S. Patent No. 11,193,973 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being anticipated by claim 6 of U.S. Patent No. 11,193,973 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,193,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 7 of U.S. Patent No. 11,193,973 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 7 of U.S. Patent No. 11,193,973 B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,193,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 8 of U.S. Patent No. 11,193,973 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 8 of U.S. Patent No. 11,193,973 B2.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,193,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 9 of U.S. Patent No. 11,193,973 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 9 of U.S. Patent No. 11,193,973 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,193,973 B2 and claim 24 of U.S. Patent No. 10,718,812 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 10 are included in the limitations of claim 10 of U.S. Patent No. 11,193,973 B2 and claim 24 of U.S. Patent No. 10,718,812 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed have the claimed “second functional interface” as recited in claim 10 of U.S. Patent No. 11,193,973 B2 be compatible with a Universal Serial Bus (USB)-based protocol as taught in claim 24 of U.S. Patent No. 10,718,812 B2. This combination is merely the use of a known communication protocol for transferring the data to the claimed “external system” as recited in both claims. And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being obvious over claim 10 of U.S. Patent No. 11,193,973 B2 in view of claim 24 of U.S. Patent No. 10,718,812 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,193,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 11 of U.S. Patent No. 11,193,973 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 11 of U.S. Patent No. 11,193,973 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,193,973 B2 and claim 24 of U.S. Patent No. 10,718,812 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 12 are included in the limitations of claim 12 of U.S. Patent No. 11,193,973 B2 and claim 24 of U.S. Patent No. 10,718,812 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed have the claimed “functional interface” as recited in claim 12 of U.S. Patent No. 11,193,973 B2 be compatible with a Universal Serial Bus (USB)-based protocol as taught in claim 24 of U.S. Patent No. 10,718,812 B2. This combination is merely the use of a known communication protocol for transferring the data to the claimed “external system” as recited in both claims. And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being obvious over claim 12 of U.S. Patent No. 11,193,973 B2 in view of claim 24 of U.S. Patent No. 10,718,812 B2.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,193,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claim 13 of U.S. Patent No. 11,193,973 B2. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being anticipated by claim 13 of U.S. Patent No. 11,193,973 B2.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,193,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claim 14 of U.S. Patent No. 11,193,973 B2. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claim 14 of U.S. Patent No. 11,193,973 B2.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,193,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 15 are similarly recited in claim 15 of U.S. Patent No. 11,193,973 B2. Therefore, the limitations of claim 15 are rejected under nonstatutory double patenting as being anticipated by claim 15 of U.S. Patent No. 11,193,973 B2.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 16 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 24 of prior U.S. Patent No. U.S. Patent No. 10,718,812 B2. This is a statutory double patenting rejection.

Claim 17 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 25 of prior U.S. Patent No. U.S. Patent No. 10,718,812 B2. This is a statutory double patenting rejection.

Claims 18 and 20 are rejected for claiming dependency to a rejected base claim. 
If the Applicant incorporates the limitations of claims 18 or 20 into independent claim 16 to cure the statutory type double patenting rejection as set forth above, the following would be rejected under nonstatutory double patenting as follows.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 24 of U.S. Patent No. 10,718,812 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 18 are included in the limitations of claims 3 and 24 of U.S. Patent No. 10,718,812 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the claimed “functional interface”, as recited in claim 24 of U.S. Patent No. 10,718,812 B2, be coupled to a memory mapped interface of the debug memory space, used to transport the data to the external system as taught in claim 3 of U.S. Patent No. 10,718,812 B2. This combination is merely the use of a known interface for transferring the data to the claimed “external system” as recited in both claims. And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being obvious over claim 24 in view of claim 3 of U.S. Patent No. 10,718,812 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 24 of U.S. Patent No. 10,718,812 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 20 are included in the limitations of claims 11 and 24 of U.S. Patent No. 10,718,812 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the claimed “SoC” as recited in claim 24 of U.S. Patent No. 10,718,812 B2, be included in the claimed “server computing system” as taught in claim 11 of U.S. Patent No. 10,718,812 B2. This combination is merely having the SoC be included and operate in a known server system. And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). Therefore, the limitations of claim 20 are rejected under nonstatutory double patenting as being obvious over claim 24 in view of claim 11 of U.S. Patent No. 10,718,812 B2.

Allowable Subject Matter
Claims 1-4 and 6-15 would be allowed if the Applicant overcomes the nonstatutory double patenting rejection as forth above.
If the Applicant incorporates the limitations of claims 18 or 20 into independent claim 16 to cure the statutory type double patenting rejection, the claim would be allowable assuming the Applicant overcame the nonstatutory double patenting rejection as forth above.
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, McGlone et al. (U.S. Patent Application Publication No. 2015/0254202 A1) discloses: A system (system 200) comprising:
integrated circuitry (distributed network switch 180) comprising:
a functional interface compatible . . .  protocol, wherein the functional interface is to receive information associated with a test, debug, or trace (TDT) operation (Paragraph [0042]: “In one embodiment, the packet compiler 222 generates a PCIe packet having a data field, referred to as a requester ID, using the source identifier provided by the packet initiator 150, and another data field, referred to as a completer ID, using the destination identifier also provided by the packet initiator. As a result, the packet compiler 222 generates a PCIe packet having a requester ID associated with the upstream port 208-1 having a link with the host device and a completer ID associated with the PCIe endpoint device. In one embodiment, the packet compiler 222 may store the expected values associated with the PCIe test packet that were provided by the packet initiator 150 in one or more internal registers of the switch module.”
The Examiner finds the packet compiler 222 storing the expected values associated with the PCIe test packet as disclosed in McGlone teaches the claimed “functional interface compatible . . . protocol, wherein the functional interface is to receive information associated with a test, debug, or trace (TDT) operation”.);
a component (packet initiator 150) comprising circuitry to perform the TDT operation at least partially based on the information associated with the TDT operation (Paragraph [0039]: “At block 304, the packet initiator 150 (e.g., by operation of the IOMC 140) generates a test packet to reach the endpoint device from an upstream port connecting the host device without powering on the host device.”);
Callahan et al. (U.S. Patent Application Publication No. 2013/0290594 A1) discloses:
[a Universal Serial Bus (USB)-based] to a memory or I/O space, wherein data associated with the TDT operation is to be accessed from the memory or the I/O space, via the [USB], based on memory mapped input/output (MMIO) information (Paragraph [0015]: “In other words, CPU cores may be run in a test mode as PCIe test generators. The CPU cores generate outgoing WRITE requests as DATA writes from the CPU cores. These are stored to MMIO and translated to incoming READ requests. The incoming read requests then appear on the inbound PCIe port.”
Paragraph [0019]: “The dummy data having been stripped out from the command, the command is looped back 115 as a test packet to an input port.”
Paragraph [0020]: “FIG. 1 shows a downwards path representing a path towards the transmit port of a high speed interface such as PCIe. This path starts at the CPU at 103 with an MMIO WRITE command and ends at the transmit port with a memory read command 111.”
Paragraph [0034]: “The CPU 503 also includes a DMI interface which is a second high speed interface between the CPU and the ICH. This interface may be tested in the same way as the PCIe interface. Other interfaces such as USB and Thunderbolt may be tested using approaches similar to those described herein.”
The Examiner finds the USB interface of Callahan being used to transfer a test packet for storage in a MMIO and translated to incoming READ requests that appear on the inbound port teaches the claimed “[a Universal Serial Bus (USB)-based] to a memory or I/O space, wherein data associated with the TDT operation is to be accessed from the memory or the I/O space, via the [USB], based on memory mapped input/output (MMIO) information.”).
Hopkins et al. (U.S. Patent Application Publication No. 2014/0013421 A1) discloses: 
a functional interface (Communication interfaces 114 and 116) compatible with a Universal Serial Bus (USB)-based protocol (Paragraph [0045]: “Communication interfaces at the exterior of the SoC 114, 116 communicate with entities off-chip. Each of the communication interfaces is respectively connected to its own communication adapter 118, 120. Each communication adapter adapts the signals that it receives to a format that is suitable for the communication interface that it is connected to. Although FIG. 1 illustrates two communication interfaces, any number of communication interfaces can be suitably integrated onto the SoC. The communication interfaces implemented are chosen in dependence on the type of connections that are to be made between the SoC and external entities. Exemplary communication interfaces include: traditional debug interfaces such as JTAG, parallel trace input/output, and Aurora based high-speed serial interface; and reuse of system interfaces such as USB, Ethernet, RS232, PCIe and CAN.”), wherein the functional interface is to receive information associated with a test, debug, or trace (TDT) operation (Paragraph [0057]: “Message arbiter 340 selects a message to output from the debug unit, the message selected from the control messages at the output message controller and the trace messages at the trace buffer. The selected message is compressed 342. The output message may then be buffered at output buffer 344. The message is then transmitted to the shared hub by message transmitter interface 306.”
Paragraph [0068]: “Flows can be used to segregate the data messages in many different ways. For example, data output from different debug units may be transported on different flows. In this case, the internal state of a debug unit is set such that it outputs on a certain flow. Alternatively, or in addition, data to be sent to different debuggers may be transported on different flows. Preferably, debuggers are off-chip debugging tools which communicate with the integrated circuit chip via the communication interfaces. The off-chip debuggers are able to concurrently access the debug units on-chip by utilising the different flows. There is no need for the off-chip debuggers to be time-synchronised. Data can be asynchronously routed to two different debuggers utilising the different flows.” The Examiner finds the data messages comprising control messages and trace messages being sent off-chip via communication interfaces 114, 116 to off-chip debuggers that are able to concurrently access the debug units on-chip teaches the claimed “functional interface is to receive information associated with a test, debug, or trace (TDT) operation”.).
However, the Examiner finds McGlone, Callahan and Hopkins do not teach or suggest the claimed “system comprising: integrated circuitry comprising: a functional interface compatible with a Universal Serial Bus (USB)-based protocol, wherein the functional interface is to receive information associated with a test, debug, or trace (TDT) operation; a component comprising circuitry to perform the TDT operation at least partially based on the information associated with the TDT operation; first interface logic coupled between the component and the functional interface, wherein the information associated with the TDT operation is received from the functional interface to the component via the first interface logic; and second interface logic coupled to the first interface logic and to a memory or I/O space, wherein data associated with the TDT operation is to be accessed from the memory or the I/O space, via the second interface logic, based on memory mapped input/output (MMIO) information.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 12, the Examiner finds McGlone, Callahan and Hopkins do not teach or suggest the claimed “system comprising: integrated circuitry comprising: a functional interface compatible with a Universal Serial Bus (USB)-based protocol, wherein the functional interface is to receive information associated with a test, debug, or trace (TDT) operation from an external system; a network to transfer the information associated with the TDT operation to a component, wherein the component is to perform the TDT operation as least partially based on the information associated with the TDT operation; first interface logic coupled between the network and the functional interface, wherein the information associated with the TDT operation is exchanged from the functional interface to the network via the first interface logic; and second interface logic coupled to the first interface logic and to a memory or I/O space, wherein data associated with the TDT operation is to be accessed from the memory or I/O space, via the second interface logic, based on memory mapped input/output (MMIO) information.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 12 as allowable over the prior art.

	Regarding independent claim 16, Hopkins et al. (U.S. Patent Application Publication No. 2014/0013421 A1) discloses: A system comprising:
a system-on-chip (SoC) (SoC 100) comprising:
one or more processors (Paragraph [0044]: “Core devices 102, 104 and 106 of the SoC are each respectively connected to their own debug units 108, 110 and 112. Although FIG. 1 illustrates three core devices, any number of core devices can be suitably integrated into the debug architecture. Exemplary core devices include a DSP (digital signal processor), video processor, applications processor graphics processor, system memory, bus, system interconnect, RTOS (real-time operating system), software, data, custom circuit and a data engine. However, any component of a SoC is suitable for being incorporated into the debug architecture as a core device on FIG. 1. The core devices may be emulators or simulators of other devices on the chip. For example, a core device may emulate a processor. The debug unit associated with a core device interfaces that core device.”);
memory comprising debug memory space (Paragraph [0099]: “In response to the same or another event message, the debug units stream their collected debug information to a plurality of stores distributed in the debug architecture. The stores have a limited storing capacity, and become full if data is being input to them at a greater rate than it is being output from them. When the stores become full, they continue receiving new data. They rewrite over older data with the new data. As such, the data stored in each store is a continually updated short history of the output of the peripheral circuits. Since, some of the data received by a store is never outputted because it is over-written, the store receives debug information at a higher stream rate than it outputs the debug information. Consequently, the quantity of trace data that is accumulated on-chip is limited by the size of the stores that store that trace data, and those stores are implemented in such a way as to store the most recent, and hence usually most useful, data. Suitably, the stores are circular buffers.”
Paragraph [0100]: “Suitably, the stores are located at the debug units themselves. Suitably, each store which responds to a cross-triggered event message stores the data it generates in its own trace buffer 336 illustrated on FIG. 3. On receiving a further event message, the debug unit then outputs the stored trace data to the shared hub. In the case that the trace data is to be outputted from the chip to an off-chip debugger, the shared hub routes the data onto a communication unit which interfaces with that off-chip debugger. If the trace data of a peripheral circuit is accumulated in the store in the debug unit attached to that peripheral circuit, and is written over as described above so as to maintain a short history of the output of that peripheral circuit, then less data is outputted from the debug unit. If the debug units are configured in this way, then less data is output from the debug units for transfer on the chip which is useful because of the limited bandwidth available for transferring data on the chip.”);
a plurality of components (debug units 108, 110 and 112), wherein each of the plurality of components are to respectively support at least one of debug operations and trace operations on the SoC and generate data associated with the operations (Paragraph [0051]: “The debug unit 300 receives messages from the shared hub at message receiver interface 304 and sends messages via message transmitter interface 306 to the shared hub. Suitably, messages are retimed on being received by message receiver interface 304 and on being sent by message transmitter interface 306. The messages received by the debug unit are either (i) control messages to control the operation of the debug unit or peripheral circuit, or (ii) event messages to trigger the debug unit or peripheral circuit to operate in a particular way as a result of an event occurring elsewhere in the debug architecture. The messages sent by the debug unit are either (i) control messages to control the operation of other entities in the debug architecture, (ii) event messages to trigger other debug units to operate in a particular way as a result of an event occurring at the debug unit, or (iii) trace data. Trace data is the output of the peripheral circuit which the debug unit has recorded passively whilst the peripheral circuit continues executing.”); and
a functional interface (Communication interfaces 114 and 116) compatible with a Universal Serial Bus (USB)-based protocol (Paragraph [0045]: “Communication interfaces at the exterior of the SoC 114, 116 communicate with entities off-chip. Each of the communication interfaces is respectively connected to its own communication adapter 118, 120. Each communication adapter adapts the signals that it receives to a format that is suitable for the communication interface that it is connected to. Although FIG. 1 illustrates two communication interfaces, any number of communication interfaces can be suitably integrated onto the SoC. The communication interfaces implemented are chosen in dependence on the type of connections that are to be made between the SoC and external entities. Exemplary communication interfaces include: traditional debug interfaces such as JTAG, parallel trace input/output, and Aurora based high-speed serial interface; and reuse of system interfaces such as USB, Ethernet, RS232, PCIe and CAN.”), wherein the functional interface is to couple to an external system (entities off-chip), and data associated with the operations is to be . . . exchanged with the external system over the functional interface (Paragraph [0057]: “Message arbiter 340 selects a message to output from the debug unit, the message selected from the control messages at the output message controller and the trace messages at the trace buffer. The selected message is compressed 342. The output message may then be buffered at output buffer 344. The message is then transmitted to the shared hub by message transmitter interface 306.”
Paragraph [0068]: “Flows can be used to segregate the data messages in many different ways. For example, data output from different debug units may be transported on different flows. In this case, the internal state of a debug unit is set such that it outputs on a certain flow. Alternatively, or in addition, data to be sent to different debuggers may be transported on different flows. Preferably, debuggers are off-chip debugging tools which communicate with the integrated circuit chip via the communication interfaces. The off-chip debuggers are able to concurrently access the debug units on-chip by utilising the different flows. There is no need for the off-chip debuggers to be time-synchronised. Data can be asynchronously routed to two different debuggers utilising the different flows.” The Examiner finds the data messages comprising control messages and trace messages being sent off-chip via communication interfaces 114, 116 to off-chip debuggers that are able to concurrently access the debug units on-chip teaches the claimed “functional interface is to couple to an external system (entities off-chip), and data associated with the operations is to be . . . exchanged with the external system over the functional interface”.).
However, the Examiner finds Hopkins do not teach or suggest the claimed “system comprising: a system-on-chip (SoC) comprising: one or more processors; memory comprising debug memory space; a plurality of components, wherein each of the plurality of components are to respectively support at least one of debug operations and trace operations on the SoC and generate data associated with the operations; and a functional interface compatible with a Universal Serial Bus (USB)-based protocol, wherein the functional interface is to couple to an external system, and data associated with the operations is to be accessed based on memory mapped input/output (MMIO) information and exchanged with the external system over the functional interface.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 as allowable over the prior art.  

	Claims 2-11, 13-15 and 17-20 would also be allowable over the prior art.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112